Name: 82/322/EEC: Decision of the European Parliament of 20 April 1982 granting a discharge to the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions in respect of the implementation of its appropriations for the 1980 financial year
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-05-24

 Avis juridique important|31982D032282/322/EEC: Decision of the European Parliament of 20 April 1982 granting a discharge to the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions in respect of the implementation of its appropriations for the 1980 financial year Official Journal L 144 , 24/05/1982 P. 0004 - 0006++++DECISION OF THE EUROPEAN PARLIAMENT OF 20 APRIL 1982 GRANTING A DISCHARGE TO THE ADMINISTRATIVE BOARD OF THE EUROPEAN FOUNDATION FOR THE IMPROVEMENT OF LIVING AND WORKING CONDITIONS IN RESPECT OF THE IMPLEMENTATION OF ITS APPROPRIATIONS FOR THE 1980 FINANCIAL YEAR ( 82/322/EEC ) THE EUROPEAN PARLIAMENT , - HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 206B THEREOF , - HAVING REGARD TO THE REVENUE AND EXPENDITURE ACCOUNTS OF THE EUROPEAN FOUNDATION FOR THE IMPROVEMENT OF LIVING AND WORKING CONDITIONS FOR THE 1980 FINANCIAL YEAR , - HAVING REGARD TO THE REPORT OF THE COURT OF AUDITORS ON THE 1980 ACCOUNTS ( DOC . 1-934/81 ) , - HAVING REGARD TO THE REPORT OF THE COMMITTEE ON BUDGETARY CONTROL ( DOC . 1-33/82 ) , ( A ) RECALLING THAT THE TREATY OF 22 JULY 1975 , DULY RATIFIED BY ALL THE MEMBER STATES , CONFERRED ON THE EUROPEAN PARLIAMENT FINAL RESPONSIBILITY IN RELATION TO THE GRANT OF DISCHARGE IN RESPECT OF THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES ; ( B ) CONSIDERING THAT THIS RESPONSIBILITY EXTENDS ALSO TO THE SATELLITES AND SUBSIDIARY BODIES OF THE EUROPEAN COMMUNITIES ; ( C ) NOTING THE IMPROVEMENTS IN PRESENTATION AND INTERNAL CONTROL THAT WERE EFFECTED BY THE FOUNDATION FOLLOWING THE TWO PREVIOUS RESOLUTIONS ADOPTED BY PARLIAMENT ON 23 MAY 1980 AND 18 SEPTEMBER 1981 ( 1 ) ; 1 . NOTES THE FOLLOWING FIGURES FOR THE ACCOUNTS OF THE EUROPEAN FOUNDATION FOR THE IMPROVEMENT OF LIVING AND WORKING CONDITIONS : FINANCIAL YEAR 1980 *EUA* % * REVENUE*** FROM THE COMMISSION PART OF THE BUDGET*2 576 544,35*97,5* BANK INTEREST*52 525,69*2,0* OTHER*13 697,23*0,5* TOTAL*2 642 767,27*100,0* EXPENDITURE*** BUDGET APPROPRIATIONS*2 700 000,00*100,0* COMMITMENTS*2 642 767,28*97,9* APPROPRIATIONS UNUSED*57 232,72*2,1* PAYMENTS*1 784 936,60** APPROPRIATIONS BROUGHT FORWARD FROM PREVIOUS YEAR*865 067,21** PAYMENT FROM APPROPRIATIONS BROUGHT FORWARD851 541,11** UNUSED APPROPRIATIONS BROUGHT FORWARD*13 526,10** APPROPRIATIONS CARRIED FORWARD*857 830,68** 2 . GRANTS A DISCHARGE TO THE ADMINISTRATIVE BOARD OF THE EUROPEAN FOUNDATION FOR THE IMPROVEMENT OF LIVING AND WORKING CONDITIONS , ON THE BASIS OF THE REPORT OF THE COURT OF AUDITORS , IN RESPECT OF THE ACCOUNTS FOR THE FINANCIAL YEAR 1980 ; 3 . DRAWS ATTENTION TO ITS RESOLUTION EMBODYING THE COMMENTS ACCOMPANYING THIS DECISION GRANTING A DISCHARGE AND ASKS THE COMMISSION TO REPORT TO IT ON THE MEASURES TAKEN FOLLOWING THOSE COMMENTS ; 4 . INSTRUCTS ITS PRESIDENT TO COMMUNICATE THIS DECISION AND THE ATTACHED COMMENTS TO THE COUNCIL , THE COMMISSION , THE COURT OF AUDITORS AND TO THE ADMINISTRATIVE BOARD OF THE EUROPEAN FOUNDATION FOR THE IMPROVEMENT OF LIVING AND WORKING CONDITIONS , AND TO ARRANGE FOR THEIR PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES ( L SERIES ) . DONE AT STRASBOURG , 20 APRIL 1982 . THE SECRETARY-GENERAL H.-J . OPITZ THE PRESIDENT P . DANKERT ( 1 ) OJ NO L 180 , 14 . 7 . 1980 , P . 13 AND OJ NO L 342 , 28 . 11 . 1981 , P . 4 .